Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         03-DEC-2019
                                                         02:27 PM



                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


           LEE KI BOYD, Petitioner/Petitioner-Appellant,

                                vs.

         STATE OF HAWAIʻI, Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP-XX-XXXXXXX; S.P.P. NO. 1SD17-1-00002; CASE NO. 1DTA-15-01335)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant Lee Ki Boyd’s

 Application for Writ of Certiorari, filed on October 21, 2019,

 is hereby rejected.

           DATED: Honolulu, Hawaiʻi, December 3, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson